Exhibit 10.1
AMENDMENT TO JUNE 22, 2000 EMPLOYMENT AGREEMENT
BETWEEN VALUE CITY DEPARTMENT STORES, INC. AND
JAMES MCGRADY
     WHEREAS, Retail Ventures, Inc. (the “Company”) and James McGrady
(“Executive”) wish to amend that certain employment agreement with Value City
Department Stores, Inc. effective as of June 22, 2000 (the “Agreement”); and
     WHEREAS, the Company desires to retain Executive in the position of Chief
Financial Officer of the Company and provide him with a compensation structure
that more effectively rewards and incentivizes him in his responsibilities
following the restructuring of the Company’s finance and accounting
organization; and
     WHEREAS, the Company additionally desires to amend the Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby amend the Agreement as follows:

1.   The Agreement is hereby amended by deleting all references to “Value City
Department Stores, Inc.” and replacing them with “Retail Ventures, Inc.”   2.  
Section 1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

1. Position and Duties. Executive shall continue to be employed as Chief
Financial Officer of Retail Ventures, Inc. (“Company”), with such authority as
is customary for this position, and shall perform such other services and duties
as may be designated from time to time. Executive shall report to the Company’s
Chief Executive Officer (“CEO”). All references in the original Employment
Agreement to “COO” shall be replaced with “CEO”.

3.   Section 1.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

1.1 Executive agrees to devote necessary business time, best efforts and
appropriate attention to the business and affairs of the Company, except for any
vacations, illness or disability. Executive shall not engage in any other
businesses that would interfere with his duties, provided that nothing contained
herein is intended to limit Executive’s right to make passive investments in the
securities of publicly-owned companies or other businesses which will not
interfere or conflict with his duties hereunder or, with the prior written
consent of the CEO, to sit on the boards of other businesses.

 



--------------------------------------------------------------------------------



 



4.   Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

  2.   Term. This Agreement will remain in effect from the Effective Date until
it terminates as provided in Sections 5.3 and 5.4. Any notice of termination
required to be given under this Agreement must be given as provided in
Section 7.9.

5.   Section 3.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

3.1 Base Salary. Effective June 22, 2008, the Company shall pay Executive an
annual base salary of $200,000 as compensation for his services to the Company.
Executive’s Base Salary will be paid in installments that correspond with the
Company’s normal payroll practices.

6.   Section 3.3 of the Agreement, titled “Incentive Bonus” is hereby amended to
delete all references to “40%” and replace them with “50%”, to reflect
Executive’s current incentive bonus percentage as approved by the Company’s
Compensation Committee.   7.   The last sentence of Section 3.3 of the
Agreement, titled “Incentive Bonus” is hereby deleted in its entirety and
replaced with the following:       The incentive bonus determined to be due, if
any, will be paid no later than the fifteenth day of the third month following
the end of the Company’s fiscal year.   8.   New Section 3.9 is hereby added to
the Agreement as follows:

3.9 Retention Payments. The Company shall pay Executive a retention payment of
$200,000 on or before July 18, 2008 and an additional retention payment of
$200,000 on January 2, 2009. Additional retention payments of $10,000 per month,
payable the 1st business day of each month, will be paid to Executive for a
54-month period commencing on February 1, 2009 through and including July 1,
2013. If Executive’s employment is terminated pursuant to Section 5.3 the
retention payments continue and all provisions of this section survive.
Executive is not entitled to the $200,000 retention payments if he resigns from
his position prior to the date on which the given payment is to be made, but
Executive’s resignation will not affect the Company’s obligation to pay the
$10,000 retention payments. As a condition to receiving these retention
payments, upon the termination of his employment and if requested by the
Company, Executive will enter into a mutually agreeable consulting agreement
with the Company for a period up to and including July 31, 2013; provided,
however, that the terms of such consulting agreement shall not cause Executive’s
termination to fail to qualify as a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

9.   Section 5.1 is hereby amended by adding the following sentence to the end
thereof:

2



--------------------------------------------------------------------------------



 



    Any payments made pursuant to this Section 5.1 shall be paid within 15 days
following Executive’s death.

10.   Section 5.2 is hereby amended by adding the following sentence to the end
thereof:       Any payments made pursuant to this Section 5.2 shall be paid
within 15 days following Executive’s termination due to permanent disability.  
11.   Section 5.3.1 is hereby deleted.   12.   New Section 5.3.2(iv) is hereby
added to the Agreement as follows:

(iv) Any payments made pursuant to Section 5.3.2(i) shall be paid in monthly
installments in accordance with the Company’s payroll practices. Any payment
made pursuant to Section 5.3.2(ii) shall be paid at the time described in
Section 3.3.

13.   Section 5.4.1 is amended to delete the last sentence stating “Company
shall thereafter have no obligation to Executive under this Agreement.”   14.  
New Section 5.6 is hereby added to the Agreement as follows:

5.6 Termination. For purposes of this Agreement, any reference to Executive’s
“termination” (or any form thereof) shall mean Executive’s “separation from
service” within the meaning of Section 409A. Notwithstanding anything in this
Agreement to the contrary, if Executive is a “specified employee” of the Company
(within the meaning of Section 409A and as determined under the Company’s policy
for determining specified employees) upon his termination, any payments under
this Agreement that would constitute deferred compensation subject to
Section 409A shall not be paid (or begin to be paid) until the 1st day of the
7th month following Executive’s termination. If Executive dies during before
payment is made (or begins), payment shall be made to the person described in
Section 5.1 within 15 days after the date of death.

15.   New Section 8.0 is hereby added to the Agreement as follows:

8.0 Section 409A Compliance. The parties intend that this Agreement comply with
the requirements of Section 409A of the Code and, to the maximum extent
permitted by law, shall administer, operate and construe this Agreement
accordingly. Nothing herein shall be construed as the guarantee of any
particular tax treatment to Executive.

16.   All other provisions of the Agreement not specifically changed by this
amendment remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
amendment, which incorporates the arbitration provision in Section 6 of the
original Agreement by reference, effective as of the latest date set forth
below.

         
 
  EXECUTIVE    
 
       
 
  /s/ James McGrady    
 
       
 
  JAMES MCGRADY    
 
       
 
  Dated:                                          , ___    
 
       
 
  RETAIL VENTURES, INC.    
 
       
 
  /s/ Heywood Wilansky    
 
       
 
  HEYWOOD WILANSKY    
 
       
 
  Its:    
 
 
 
   
 
       
 
  Dated:                                         , ___    

4